

(OGRSURT18)


WALGREENS BOOTS ALLIANCE, INC.
2013 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


















These materials, which may include descriptions of company stock plans,
prospectuses and other information and documents, and the information they
contain, are provided by Walgreens Boots Alliance, Inc., not by Fidelity, and
are not an offer or solicitation by Fidelity for the purchase of any securities
or financial instruments. These materials were prepared by Walgreens Boots
Alliance, Inc., which is solely responsible for their contents and for
compliance with legal and regulatory requirements. Fidelity is not connected
with any offering or acting as an underwriter in connection with any offering of
securities or financial instruments of Walgreens Boots Alliance, Inc. Fidelity
does not review, approve or endorse the contents of these materials and is not
responsible for their content.







WALGREENS BOOTS ALLIANCE, INC.
2013 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
Participant Name: James A. Skinner
Participant ID:
Grant Date: 11/01/2017 (the "Grant Date")
Units Granted: 92,959
Vesting: Three years from Grant Date (the "Vesting Date")
Acceptance Date:
Electronic Signature:
This document (referred to below as this "Agreement") spells out the terms and
conditions of the Restricted Stock Unit Award (the "Award") granted to you by
Walgreens Boots Alliance, Inc., a Delaware corporation (the "Company"), pursuant
to the Walgreens Boots Alliance, Inc. 2013 Omnibus Incentive Plan (the "Plan")
on and as of the Grant Date designated above. Except as otherwise defined
herein, capitalized terms used in this Agreement have the respective meanings
set forth in the Plan. For purposes of this Agreement, "Employer" means the
entity (the Company or the Affiliate) that employs you on the applicable date.
The Plan, as it may be amended from time to time, is incorporated into this
Agreement by this reference.
You and the Company agree as follows:
1.Grant of Restricted Stock Units. Pursuant to the approval and direction of the
Compensation Committee of the Company's Board of Directors (the "Committee"),
the Company hereby grants you the number of Restricted Stock Units specified
above (the "Restricted Stock Units"), subject to the terms and conditions of the
Plan and this Agreement.
2.    Restricted Stock Unit Account and Dividend Equivalents. The Company will
maintain an account (the "Account") on its books in your name to reflect the
number of Restricted Stock Units awarded to you as well as any additional
Restricted Stock Units credited as a result of Dividend Equivalents. The Account
will be administered as follows:
(a)    The Account is for recordkeeping purposes only, and no assets or other
amounts shall be set aside from the Company's general assets with respect to
such Account.
(b)    As of each record date with respect to which a cash dividend is to be
paid with respect to shares of Company common stock par value US$.01 per share
("Stock"), the Company will credit your Account with an equivalent amount of
Restricted Stock Units determined by dividing the value of the cash dividend
that would have been paid on your Restricted Stock Units if they had been shares
of Stock, divided by the value of Stock on such date.
(c)    If dividends are paid in the form of shares of Stock rather than cash,
then your Account will be credited with one additional Restricted Stock Unit for
each share of Stock that would have been received as a dividend had your
outstanding Restricted Stock Units been shares of Stock.
(d)    Additional Restricted Stock Units credited via Dividend Equivalents shall
vest or be forfeited at the same time as the Restricted Stock Units to which
they relate.
3.    Restricted Period. The period prior to the vesting date with respect each
Restricted Stock Unit is referred to as the "Restricted Period." Subject to the
provisions of the Plan and this Agreement, unless vested or forfeited earlier as
described in Section 4, 5, 6 or 7 of this Agreement, as applicable, your
Restricted Stock Units will become vested and be settled as described in Section
8 below, as of the vesting date or dates indicated in the introduction to this
Agreement, provided the performance goal in this Section 3 ("Performance Goal")
is satisfied as of the end of the applicable performance period. The Performance
Goal will be established and certified by the Committee and cover one or more
Company performance goals over the course of the Company's 2018 fiscal year. If
the Performance Goal is not attained as of the end of this performance period,
the Restricted Stock Units awarded hereunder shall be thereupon forfeited.
4.    Disability or Death. If during the Restricted Period you have a
Termination of Service by reason of Disability or death, then the Restricted
Stock Units will become fully vested as of the date of your Termination of
Service and the Vesting Date shall become the date of your Termination of
Service. Any Restricted Stock Units becoming vested by reason of your
Termination of Service by reason of Disability or death shall be settled as
provided in Section 8.
5.    Retirement. If prior to the end of the first 12 months of the Restricted
Period you have a Termination of Service by reason of retirement from the
Company's Board of Directors, as reasonably determined by the Committee, then,
subject to satisfaction of the Performance Goal, the Restricted Stock Units will
become vested on a prorated basis as of the later of the end of the performance
period for the Performance Goal and the date of your Termination of Service,
with such pro-ration based on the number of full months of service completed
during the Restricted Period, divided by 36 months. If on or after the end of
the first 12 months of the Restricted Period you have a Termination of Service
by reason of retirement from the Company's Board of Directors, as reasonably
determined by the Committee, then, subject to satisfaction of the Performance
Goal, the Restricted Stock Units will become fully vested as of the date of your
Termination of Service. Any Restricted Stock Units becoming vested by reason of
your retirement shall be settled as provided in Section 8.
6.    Termination of Service Following a Change in Control. If during the
Restricted Period there is a Change in Control of the Company and within the
one-year period thereafter you have a Termination of Service initiated by your
Employer other than for Cause (as defined in Section 7), then your Restricted
Stock Units shall become fully vested, and they shall be settled in accordance
with Section 9. For purposes of this Section 6, a Termination of Service
initiated by your Employer shall include a Termination of Employment for Good
Reason under - and pursuant to the terms and conditions of – the Walgreens Boots
Alliance, Inc. Executive Severance and Change in Control Plan, but only to the
extent applicable to you as an eligible participant in such Plan.
7.    Other Termination of Service. If during the Restricted Period you have a
voluntary or involuntary Termination of Service for any reason other than as set
forth in Section 4, 5 or 6 above or Section 9 below, as determined by the
Committee, then you shall thereupon forfeit any Restricted Stock Units that are
still in a Restricted Period on your termination date. For purposes of this
Agreement, "Cause" means any one or more of the following, as determined by the
Committee in its sole discretion:


(a)    your commission of a felony or any crime of moral turpitude;


(b)    your dishonesty or material violation of standards of integrity in the
course of fulfilling your duties to the Company or any Affiliate;


(c)    your material violation of a material written policy of the Company or
any Affiliate violation of which is grounds for immediate termination;


(d)    your willful and deliberate failure to perform your duties to the Company
or any Affiliate in any material respect, after reasonable notice of such
failure and an opportunity to correct it; or


(e)    your failure to comply in any material respect with the United States
("U.S.") Foreign Corrupt Practices Act, the U.S. Securities Act of 1933, the
U.S. Securities Exchange Act of 1934, the U.S. Sarbanes-Oxley Act of 2002, the
U.S. Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, and the
U.S. Truth in Negotiations Act, or any rules or regulations thereunder.
8.    Settlement of Vested Restricted Stock Units. Subject to the requirements
of Section 13 below, as promptly as practicable after the applicable Vesting
Date, whether occurring upon your Separation from Service or otherwise, but in
no event later than 75 days after the Vesting Date, the Company shall transfer
to you one share of Stock for each Restricted Stock Unit becoming vested at such
time, net of any applicable tax withholding requirements in accordance with
Section 10 below; provided, however, that, if you are a Specified Employee at
the time of Separation from Service, then to the extent your Restricted Stock
Units are deferred compensation subject to Section 409A of the Code, settlement
of which is triggered by your Separation from Service (other than for death),
payment shall not be made until the date which is six months after your
Separation from Service.
Notwithstanding the foregoing, if you are resident or employed outside of the
U.S., the Company, in its sole discretion, may provide for the settlement of the
Restricted Stock Units in the form of:


(a)     a cash payment (in an amount equal to the Fair Market Value of the Stock
that corresponds with the number of vested Restricted Stock Units) to the extent
that settlement in shares of Stock (i) is prohibited under local law, (ii) would
require you, the Company or an Affiliate to obtain the approval of any
governmental or regulatory body in your country of residence (or country of
employment, if different), (iii) would result in adverse tax consequences for
you, the Company or an Affiliate or (iv) is administratively burdensome; or


(b)     shares of Stock, but require you to sell such shares of Stock
immediately or within a specified period following your Termination of Service
(in which case, you hereby agree that the Company shall have the authority to
issue sale instructions in relation to such shares of Stock on your behalf).
9.    Settlement Following Change in Control. Notwithstanding any provision of
this Agreement to the contrary, the Company may, in its sole discretion, fulfill
its obligation with respect to all or any portion of the Restricted Stock Units
that become vested in accordance with Section 6 above, by:
(a)    delivery of (i) the number of shares of Stock that corresponds with the
number of Restricted Stock Units that have become vested or (ii) such other
ownership interest as such shares of Stock that correspond with the vested
Restricted Stock Units may be converted into by virtue of the Change in Control
transaction;
(b)    payment of cash in an amount equal to the Fair Market Value of the Stock
that corresponds with the number of vested Restricted Stock Units at that time;
or
(c)    delivery of any combination of shares of Stock (or other converted
ownership interest) and cash having an aggregate Fair Market Value equal to the
Fair Market Value of the Stock that corresponds with the number of Restricted
Stock Units that have become vested at that time.
Settlement shall be made as soon as practical after the Restricted Stock Units
become fully vested under Section 6, but in no event later than 30 days after
such date.
10.    Responsibility for Taxes; Tax Withholding.
(a)    You acknowledge that, regardless of any action taken by the Company or
your Employer, the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to your participation in the Plan and legally applicable to you
("Tax-Related Items"), is and remains your responsibility and may exceed the
amount actually withheld by the Company or your Employer, if any. You further
acknowledge that the Company and/or your Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Award, including, but not limited to, the grant, vesting or
settlement of the Award, the subsequent sale of shares of Stock acquired
pursuant to such settlement and the receipt of any Dividend Equivalents and/or
dividends; and (2) do not commit to and are under no obligation to structure the
terms of the grant or any aspect of the Award to reduce or eliminate your
liability for Tax-Related Items or achieve any particular tax result. Further,
if you are subject to Tax-Related Items in more than one jurisdiction between
the Grant Date and the date of any relevant taxable or tax withholding event, as
applicable, you acknowledge that the Company and/or your Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.


(b)    Prior to any relevant taxable or tax withholding event, as applicable,
you agree to make adequate arrangements satisfactory to the Company and/or your
Employer to satisfy all Tax-Related Items.  In this regard, you authorize the
Company, your Employer or its agent to satisfy the obligations with regard to
all Tax-Related Items by withholding from the shares of Stock to be delivered
upon settlement of the Award that number of shares of Stock having a Fair Market
Value equal to the amount required by law to be withheld. For purposes of the
foregoing, no fractional shares of Stock will be withheld or issued pursuant to
the grant of the Restricted Stock Units and the issuance of shares of Stock
hereunder.
The Company may withhold or account for Tax-Related Items by considering
applicable statutory minimum withholding rates (as determined by the Company in
good faith and in its sole discretion) or other applicable withholding rates,
including maximum applicable rates, in which case you will receive a refund of
any over-withheld amount in cash and will have no entitlement to the share
equivalent.  As the obligation for Tax-Related Items is satisfied by withholding
from the shares of Stock to be delivered upon settlement of the Award, for tax
purposes, you are deemed to have been issued the full number of shares of Stock
subject to the vested Award, notwithstanding that a number of the shares of
Stock are held back solely for the purpose of paying the Tax-Related Items.
You agree to pay to the Company or your Employer any amount of Tax-Related Items
that the Company or your Employer may be required to withhold or account for as
a result of your participation in the Plan that cannot be satisfied by the means
previously described.  The Company may refuse to issue or deliver the shares of
Stock (or cash payment) or the proceeds from the sale of shares of Stock if you
fail to comply with your obligations in connection with the Tax-Related Items.
11.    Nontransferability. During the Restricted Period and thereafter until
Stock is transferred to you in settlement thereof, you may not sell, transfer,
pledge, assign or otherwise alienate or hypothecate the Restricted Stock Units
whether voluntarily or involuntarily or by operation of law, other than by
beneficiary designation effective upon your death, or by will or by the laws of
intestacy.
12.    Rights as Shareholder. You shall have no rights as a shareholder of the
Company with respect to the Restricted Stock Units until such time as a
certificate of stock for the Stock issued in settlement of such Restricted Stock
Units has been issued to you or such shares of Stock have been recorded in your
name in book entry form. Until that time, you shall not have any voting rights
with respect to the Restricted Stock Units. Except as provided in Section 9
above, no adjustment shall be made for dividends or distributions or other
rights with respect to such shares for which the record date is prior to the
date on which you become the holder of record thereof. Anything herein to the
contrary notwithstanding, if a law or any regulation of the U.S. Securities and
Exchange Commission or of any other body having jurisdiction shall require the
Company or you to take any action before shares of Stock can be delivered to you
hereunder, then the date of delivery of such shares may be delayed accordingly.
13.    Securities Laws. If a Registration Statement under the U.S. Securities
Act of 1933, as amended, is not in effect with respect to the shares of Stock to
be delivered pursuant to this Agreement, you hereby represent that you are
acquiring the shares of Stock for investment and with no present intention of
selling or transferring them and that you will not sell or otherwise transfer
the shares except in compliance with all applicable securities laws and
requirements of any stock exchange on which the shares of Stock may then be
listed.
14.    Not a Public Offering. If you are resident outside the U.S., the grant of
the Restricted Stock Units is not intended to be a public offering of securities
in your country of residence (or country of employment, if different). The
Company has not submitted any registration statement, prospectus or other
filings with the local securities authorities (unless otherwise required under
local law), and the grant of the Restricted Stock Units is not subject to the
supervision of the local securities authorities.
15.    Insider Trading/Market Abuse Laws. Your country of residence may have
insider trading and/or market abuse laws that may affect your ability to acquire
or sell shares of Stock under the Plan during such times you are considered to
have "inside information" (as defined in the laws in your country). These laws
may be the same or different from any Company insider trading policy. You
acknowledge that it is your responsibility to be informed of and compliant with
such regulations, and you are advised to speak to your personal advisor on this
matter.
16.    Repatriation; Compliance with Law. If you are resident or employed
outside the U.S., as a condition of the Award, you agree to repatriate all
payments attributable to the shares of Stock and/or cash acquired under the Plan
in accordance with applicable foreign exchange rules and regulations in your
country of residence (and country of employment, if different). In addition, you
agree to take any and all actions, and consent to any and all actions taken by
the Company and its Affiliates, as may be required to allow the Company and its
Affiliates to comply with local laws, rules and/or regulations in your country
of residence (and country of employment, if different). Finally, you agree to
take any and all actions as may be required to comply with your personal
obligations under local laws, rules and/or regulations in your country of
residence and country of employment, if different).
17.    No Advice Regarding Grant. No employee of the Company is permitted to
advise you regarding your participation in the Plan or your acquisition or sale
of the shares of Stock underlying the Restricted Stock Units. You are hereby
advised to consult with your own personal tax, legal and financial advisors
before taking any action related to the Plan.
18.    Change in Stock. In the event of any change in Stock, by reason of any
stock dividend, recapitalization, reorganization, split-up, merger,
consolidation, exchange of shares, or of any similar change affecting Stock, the
number of Restricted Stock Units subject to this Agreement shall be equitably
adjusted by the Committee.
19.    Nature of the Award. In accepting the Award, you acknowledge, understand
and agree that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and limited in duration, and it may be modified, amended, suspended or
terminated by the Company, in its sole discretion, at any time;
(b)    the grant of the Award is voluntary and occasional and does not create
any contractual or other right to receive future grants of Restricted Stock
Units, or benefits in lieu of Restricted Stock Units, even if Restricted Stock
Units have been granted in the past;
(c)    all decisions with respect to future Awards or other grants, if any, will
be at the sole discretion of the Company, including, but not limited to, the
form and timing of the Award, the number of shares subject to the Award, and the
vesting provisions applicable to the Award;
(d)    the Award and your participation in the Plan shall not create a right to
employment or be interpreted as forming an employment or service contract with
the Company or any Affiliate and shall not interfere with the ability of the
Company, your Employer or an Affiliate, as applicable, to terminate your
employment or service relationship;
(e)    you are voluntarily participating in the Plan;
(f)    the Award and the shares of Stock subject to the Award are not intended
to replace any pension rights or compensation;
(g)    the Award, the shares of Stock subject to the Award and the value of
same, is an extraordinary item of compensation outside the scope of your
employment (and employment contract, if any) and is not part of normal or
expected compensation for any purpose, including, without limitation,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
(h)    the future value of the shares of Stock underlying the Award is unknown,
indeterminable and cannot be predicted with certainty;
(i)    unless otherwise determined by the Committee in its sole discretion, a
Termination of Service shall be effective from the date on which active
employment or service ends and shall not be extended by any statutory or common
law notice of termination period;
(j)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from a Termination of Service (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where you are employed or the terms of your employment
agreement, if any), and in consideration of the grant of the Award to which you
are otherwise not entitled, you irrevocably agree never to institute any claim
against the Company, your Employer or any Affiliate, waive your ability, if any,
to bring any such claim, and release the Company, the Employer and all
Affiliates from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, you shall be deemed irrevocably to have agreed not to pursue such
claim and agree to execute any and all documents necessary to request dismissal
or withdrawal of such claim;
(k)    unless otherwise provided herein, in the Plan or by the Company in its
discretion, the Award and the benefits evidenced by this Agreement do not create
any entitlement to have the Award or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the shares of Stock of
the Company; and
(l)    neither the Company nor any Affiliate shall be liable for any foreign
exchange rate fluctuation between your local currency and the U.S. dollar that
may affect the value of the Award or of any amounts due to you pursuant to the
settlement of the Award or the subsequent sale of any shares of Stock acquired
upon settlement of the Award.
20.    Committee Authority; Recoupment. It is expressly understood that the
Committee is authorized to administer, construe and make all determinations
necessary or appropriate for the administration of the Plan and this Agreement,
including the enforcement of any recoupment policy, all of which shall be
binding upon you and any claimant. Any inconsistency between this Agreement and
the Plan shall be resolved in favor of the Plan.
21.    Non-Competition, Non-Solicitation and Confidentiality. As a condition to
the receipt of this Award, you must agree to the Non-Competition,
Non-Solicitation and Confidentiality Agreement attached hereto as Exhibit A by
executing that Agreement. Failure to execute and return the Non-Competition,
Non-Solicitation and Confidentiality Agreement within 120 days of the Grant Date
shall constitute your decision to decline to accept this Award.
22.    Consent to Collection/Processing/Transfer of Personal Data. Pursuant to
applicable personal data protection laws, the Company hereby notifies you of the
following in relation to your personal data and the collection, processing and
transfer of such data in relation to the Company's grant of the Restricted Stock
Units and your participation in the Plan. The collection, processing and
transfer of personal data is necessary for the Company's administration of the
Plan and your participation in the Plan, and your denial and/or objection to the
collection, processing and transfer of personal data may affect your
participation in the Plan. As such, you voluntarily acknowledge and consent
(where required under applicable law) to the collection, use, processing and
transfer of personal data as described herein:
(a)    The Company and your Employer hold certain personal information about
you, including (but not limited to) your name, home address and telephone
number, date of birth, social security number or other employee identification
number, salary, nationality, job title, any shares of Stock or directorships
held in the Company, details of all entitlements to shares of Stock awarded,
canceled, purchased, vested, unvested or outstanding in your favor, for the
purpose of managing and administering the Plan ("Data"). The Data may be
provided by you or collected, where lawful, from the Company, its Affiliates
and/or third parties, and the Company and your Employer will process the Data
for the exclusive purpose of implementing, administering and managing your
participation in the Plan. The Data processing will take place through
electronic and non-electronic means according to logics and procedures strictly
correlated to the purposes for which Data are collected and with confidentiality
and security provisions as set forth by applicable laws and regulations in your
country of residence (or country of employment, if different). Data processing
operations will be performed minimizing the use of personal and identification
data when such operations are unnecessary for the processing purposes sought.
Data will be accessible within the organization only by those persons requiring
access for purposes of the implementation, administration and operation of the
Plan and for the participation in the Plan.
(b)    The Company and your Employer will transfer Data internally as necessary
for the purpose of implementation, administration and management of your
participation in the Plan, and the Company and/or your Employer may further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located in
the European Economic Area, or elsewhere throughout the world, such as the
United States. You hereby authorize (where required under applicable law) the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, as may be required for the administration of the Plan and/or the
subsequent holding of the shares of Stock on your behalf, to a broker or other
third party with whom you may elect to deposit any shares of Stock acquired
pursuant to the Plan.
(c)    You may, at any time, exercise your rights provided under applicable
personal data protection laws, which may include the right to (i) obtain
confirmation as to the existence of Data, (ii) verify the content, origin and
accuracy of the Data, (iii) request the integration, update, amendment, deletion
or blockage (for breach of applicable laws) of the Data, (iv) oppose, for legal
reasons, the collection, processing or transfer of the Data which is not
necessary or required for the implementation, administration and/or operation of
the Plan and your participation in the Plan, and (v) withdraw your consent to
the collection, processing or transfer of Data as provided hereunder (in which
case, your Restricted Stock Units will become null and void). You may seek to
exercise these rights by contacting your Human Resources manager or the
Company's Human Resources Department, who may direct the matter to the
applicable Company privacy official.
23.    Addendum to Agreement. Notwithstanding any provision of this Agreement to
the contrary, the Restricted Stock Units shall be subject to any special terms
and conditions for your country of residence (and country of employment, if
different) as set forth in the addendum to the Agreement, attached hereto as
Exhibit B (the "Addendum"). Further, if you transfer your residence and/or
employment to another country reflected in the Addendum, the special terms and
conditions for such country will apply to you to the extent the Company
determines, in its sole discretion, that the application of such terms and
conditions is necessary or advisable to comply with local laws, rules and/or
regulations or to facilitate the operation and administration of the Restricted
Stock Units and the Plan (or the Company may establish alternative terms and
conditions as may be necessary or advisable to accommodate your transfer). The
Addendum shall constitute part of this Agreement.
24.    Additional Requirements. The Company reserves the right to impose other
requirements on the Restricted Stock Units, any shares of Stock acquired
pursuant to the Restricted Stock Units and your participation in the Plan to the
extent the Company determines, in its sole discretion, that such other
requirements are necessary or advisable in order to comply with local laws,
rules and/or regulations or to facilitate the operation and administration of
the Restricted Stock Units and the Plan. Such requirements may include (but are
not limited to) requiring you to sign any agreements or undertakings that may be
necessary to accomplish the foregoing.
25.    Amendment or Modification, Waiver. Except as set forth in the Plan, no
provision of this Agreement may be amended or waived unless the amendment or
waiver is agreed to in writing, signed by you and by a duly authorized officer
of the Company. No waiver of any condition or provision of this Agreement shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
time, any prior time or any subsequent time.
26.    Electronic Delivery. The Company may, in its sole discretion, deliver by
electronic means any documents related to the Award or your future participation
in the Plan. You hereby consent to receive such documents by electronic delivery
and agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.
27.    Governing Law and Jurisdiction. This Agreement is governed by the
substantive and procedural laws of the state of Illinois. You and the Company
shall submit to the exclusive jurisdiction of, and venue in, the courts in
Illinois in any dispute relating to this Agreement without regard to any choice
of law rules thereof which might apply the laws of any other jurisdictions.
28.    English Language. If you are resident in a country where English is not
an official language, you acknowledge and agree that it is your express intent
that this Agreement, the Plan and all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the Award, be drawn up
in English. If you have received this Agreement, the Plan or any other documents
related to the Award translated into a language other than English, and if the
meaning of the translated version is different than the English version, the
English version will control.
29.    Conformity with Applicable Law. If any provision of this Agreement is
determined to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision of this Agreement or the validity, legality or
enforceability of such provision in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.
30.    Successors. This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company and any person or persons who
shall, upon your death, acquire any rights hereunder.
****
This Agreement contains highly sensitive and confidential information. Please
handle it accordingly.


Please read the attached Exhibits A and B. Once you have read and understood
this Agreement and Exhibits A and B, please click the acceptance box to certify
and confirm your agreement to be bound by the terms and conditions of this
Agreement and Exhibits A and B, and to acknowledge your receipt of the
Prospectus, the Plan and this Agreement and your acceptance of the terms and
conditions of the Award granted hereunder.


EXHIBIT A
WALGREENS BOOTS ALLIANCE, INC. NON-COMPETITION, NON-SOLICITATION AND
CONFIDENTIALITY AGREEMENT
This Exhibit forms a part of the Restricted Stock Unit Award Agreement covering
Restricted Stock Units awarded to an employee of Walgreens Boots Alliance, Inc.,
on behalf of itself, its affiliates, subsidiaries, and successors (collectively
referred to as "Employee" and the "Company").
WHEREAS, the Company develops and/or uses valuable business, technical,
proprietary, customer and patient information it protects by limiting its
disclosure and by keeping it secret or confidential;
WHEREAS, Employee acknowledges that during the course of employment, he or she
has or will receive, contribute, or develop such confidential information; and
WHEREAS, the Company desires to protect from its competitors such confidential
information and also desires to protect its legitimate business interests and
goodwill in maintaining its employee and customer relationships.
NOW THEREFORE, in consideration of the Restricted Stock Unit issued to Employee
pursuant the Agreement to which this is attached as Exhibit A, Employee agrees
to be bound by the terms of this Agreement:
1.Confidentiality. At all times during and after the termination of my
employment with the Company, I will not, without the Company's prior written
permission, directly or indirectly for any purpose other than performance of my
duties for the Company, utilize or disclose to anyone outside of the Company any
Trade Secrets or other Confidential Information of the Company or any
information received by the Company in confidence from or about third parties,
as long as such matters remain Trade Secrets or otherwise confidential, as
further defined below.
a.
 "Trade Secrets" are a form of intellectual property and may include all
tangible and intangible forms and types of financial, business, scientific,
technical, economic, or engineering information, including patterns, plans,
compilations, program devices, formulas, designs, prototypes, methods,
techniques, processes, procedures, programs or codes, and may in particular
include such things as pricing information, business records, software programs,
algorithms, inventions, patent applications, and designs and processes not known
outside the Company. Trade Secrets may be stored, compiled, memorialized or
contained in various forms or media, such as paper, electronic media or
transmission (such as disc, email, file transfers, tape, or web site features),
all other forms of audio and/or video transfer, or even oral communications.

b.
"Confidential Information" shall include Trade Secrets and, more broadly, any
information or material which is not generally known to the public, and which
(i) is generated or collected by or utilized in the operations of the Company
and relates to the actual or anticipated business of the Company or the
Company's actual or prospective vendors or clients; or (ii) is suggested by or
results from any task assigned to me by the Company or work performed by me for
or on behalf of the Company or any client of the Company.  Confidential
Information shall not be considered generally known to the public if revealed
improperly to the public by me or others without the Company's express written
consent and/or in violation of an obligation of confidentiality to the
Company.   Confidential Information may take a variety of forms including but
not limited to paper, electronic, media or transmission (such as email, file
transfers, tape or web site features), and all other forms of audio and/or video
transfer. Examples of confidential information include, but are not limited to,
customer, referral source, supplier and contractor identification and contacts,
confidential information about customers, business relationships, contract
terms, pricing and margins, business, marketing and customer plans and
strategies, financial data, techniques, formulations, technical know-how,
formulae, research, development and production information, processes, designs,
architectures, prototypes, models, software, patent applications and plans,
projections, proposals, discussion guides, personal or performance information
about employees, or legal advice related to the foregoing.

The restrictions set forth in this paragraph are in addition to and not in lieu
of any obligations I have by law with respect to the Company's Confidential
Information, including any obligations I may owe under the federal Defend Trade
Secrets Act of 2016 (the "TSA") and any applicable state statutes.  Further,
nothing herein shall prohibit me from divulging evidence of criminal wrongdoing
to law enforcement or prohibit me from disclosing Confidential Information or
Trade Secrets if compelled by order of court or an agency of competent
jurisdiction or as required by law; however, I shall promptly inform the Company
of any such situations and shall take reasonable steps to prevent disclosure of
Confidential Information or Trade Secrets until the Company has been informed of
such required disclosure and has had a reasonable opportunity to seek a
protective order. Pursuant to the TSA, I understand that an individual may not
be held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that: (A) is made (i) in confidence to a
federal, state or local government official, either directly or indirectly, or
to an attorney, and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
Additionally, I understand that an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to his or her attorney and use the trade secret
information in the court proceeding, so long as any document containing the
trade secret is filed under seal and the individual does not disclose the trade
secret, except pursuant to court order.   Nothing in this Agreement is intended
to conflict with the TSA or create liability for disclosures of Trade Secrets
that are expressly allowed by TSA.
2.    Non-Competition. I agree that during my employment with the Company and
for one year after the termination of my employment, I will not, directly or
indirectly, invest in, own, operate, finance, control, or provide Competing
Services to any Competing Business Line, in both cases as defined below. I
understand that the restrictions in this paragraph apply no matter whether my
employment is terminated by me or the Company and no matter whether that
termination is voluntary or involuntary. The above restrictions shall not apply
to passive investments of less than 5% ownership interest in any entity. I
understand that the term "Competing Business Line" used in this Agreement means
any business that is in competition with any business engaged in by the Company
with respect to which I provide substantial services during the last two years
of my employment with the Company.
I understand that I will be deemed to be providing "Competing Services" if the
nature of such services are sufficiently similar in position, scope and
geographic area to any position held by me during the last two years of my
employment with the Company.
3.    Non-Solicitation. I agree that during my employment with the Company and
for two years after the termination of my employment from the Company for any
reason, whether voluntary or involuntary:
(a)
I will not directly or indirectly, solicit any Restricted Customer for purposes
of providing Competing Products or Services, or offer, provide or sell Competing
Products or Services to any Restricted Customer. For purposes of this Agreement,
"Competing Products or Services" means products or services that are competitive
with products or services offered by, developed by, designed by or distributed
by the Company to any Restricted Customer, and "Restricted Customer" means any
person, company or entity which was a customer, potential customer, vendor,
supplier or referral source of the Company and with which I had direct contact
or about which I learned confidential information at any time during the last
two years of my employment with the Company; and

(b)
I will not, nor will I assist any third party to, directly or indirectly (i)
raid, hire, solicit, or attempt to persuade any employee of the Company with
whom I currently work or with whom I worked at any point during the last two
years preceding the termination of my employment with the Company,  and who
possesses or had access to confidential information of the Company, to leave the
employ of the Company; (ii) interfere with the performance by any such employee
of his/her duties for the Company; or (iii) communicate with any such employee
for the purposes described in items (i) and (ii) in this paragraph.

4.    Non-Inducement. I will not directly or indirectly assist or encourage any
person or entity in carrying out or conducting any activity that would be
prohibited by this Agreement if such activity were carried out or conducted by
me.
5.    Non-Disparagement. I agree (whether or not I am then an Employee) not to
make negative comments or otherwise disparage the Company, its Affiliates, or
any of their officers, directors, employees, shareholders, members, agents or
products other than in the good faith performance of my duties to the Company
and its Affiliates while I am employed by the Company and its Affiliates and
thereafter. The foregoing shall not be violated by truthful statements in
response to legal process, required governmental testimony or filings, or
administrative or arbitral proceedings (including, without limitation,
depositions in connection with such proceedings).
6.    Intellectual Property. The term "Intellectual Property" shall mean all
trade secrets, ideas, inventions, designs, developments, devices, software,
computer programs, methods and processes (whether or not patented or patentable,
reduced to practice or included in the Confidential Information) and all patents
and patent applications related thereto, all copyrights, copyrightable works and
mask works (whether or not included in the Confidential Information) and all
registrations and applications for registration related thereto, all
Confidential Information, and all other proprietary rights contributed to, or
conceived or created by, or reduced to practice by Employee or anyone acting on
his/her behalf (whether alone or jointly with others) at any time from the
beginning of Employee's employment with Walgreens Boots Alliance, Inc. to the
termination of that employment plus ninety (90) days, that (i) relate to the
business or to the actual or anticipated research or development of Walgreens
Boots Alliance, Inc.; (ii) result from any services that Employee or anyone
acting on its behalf perform for Walgreens; or (iii) are created using the
equipment, supplies or facilities of Walgreens Boots Alliance, Inc. or any
Confidential Information.
a.
Ownership. All Intellectual Property is, shall be and shall remain the exclusive
property of the Company. Employee hereby assigns to the Company all right, title
and interest, if any, in and to the Intellectual Property; provided, however,
that, when applicable, the Company shall own the copyrights in all copyrightable
works included in the Intellectual Property pursuant to the "work-made-for-hire"
doctrine (rather than by assignment), as such term is defined in the 1976
Copyright Act. All Intellectual Property shall be owned by the Company
irrespective of any copyright notices or confidentiality legends to the contrary
which may be placed on such works by Employee or by others. Employee shall
ensure that all copyright notices and confidentiality legends on all work
product authored by Employee or anyone acting on his/her behalf shall conform to
the Company's practices and shall specify the Company as the owner of the work.
The Company hereby provides notice to Employee that the obligation to assign
does not apply to an invention for which no equipment, supplies, facility, or
trade secret information of the Company was used and which was developed
entirely on the Employee's own time, unless (a) the invention relates (i) to the
business of the Company, or (ii) to the Company's actual or demonstrably
anticipated research or development, or (b) the invention results from any work
performed by Employee for the Company.

b.
Keep Records. Employee shall keep and maintain, or cause to be kept and
maintained by anyone acting on his/her behalf, adequate and current written
records of all Intellectual Property in the form of notes, sketches, drawings,
computer files, reports or other documents relating thereto. Such records shall
be and shall remain the exclusive property of the Company and shall be available
to the Company at all times during the term of this Agreement.

c.
Assistance. Employee shall supply all assistance requested in securing for
Company's benefit any patent, copyright, trademark, service mark, license, right
or other evidence of ownership of any such Intellectual Property, and will
provide full information regarding any such item and execute all appropriate
documentation prepared by Company in applying or otherwise registering, in
Company's name, all rights to any such item or the defense and protection of
such Intellectual Property.

d.
Prior Inventions. Employee has disclosed to the Company any continuing
obligations to any third party with respect to Intellectual Property. Employee
claims no rights to any inventions created prior to his/her employment for which
a patent application has not previously been filed, unless he/she has described
them in detail on a schedule attached to this Agreement.

e.
Trade Secret Provisions. The provisions in Paragraph 1 with regard to Trade
Secrets and the TSA shall apply as well in the context of the parties'
Intellectual Property rights and obligations.

7.    Return of Company Property. I agree that I will not take any of the
Company's property or information with me when I leave the Company's employ, no
matter what form that property or information is in and no matter how I acquired
it. When my employment with the Company terminates, I will immediately return to
the Company any and all Company information, documents, and electronics.
8.    Consideration and Acknowledgments. I acknowledge and agree that the
covenants described in this Agreement are essential terms, and the underlying
Restricted Stock Unit would not be provided by the Company in the absence of
these covenants. I further acknowledge that these covenants are supported by
adequate consideration as set forth in this Agreement and are not in conflict
with any public interest. I further acknowledge and agree that I fully
understand these covenants, have had full and complete opportunity to discuss
and resolve any ambiguities or uncertainties regarding these covenants before
signing this Agreement, and have voluntarily agreed to comply with these
covenants for their stated terms. I further acknowledge and agree that these
covenants are reasonable and enforceable in all respects.
9.    Enforceability; General Provisions.
(a)
I agree that the restrictions contained in this Agreement are reasonable and
necessary to protect the Company's legitimate business interests and that full
compliance with the terms of this Agreement will not prevent me from earning a
livelihood following the termination of my employment, and that these covenants
do not place undue restraint on me.

(b)
Because the Company's current base of operations is in Illinois and my
connections thereto, (i) this Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois, where this Agreement is
entered into, without giving effect to any conflict of law provisions, and (ii)
I consent to personal jurisdiction and the exclusive jurisdiction of the state
and federal courts of Illinois with respect to any claim, dispute or declaration
arising out of this Agreement.

(c)
In the event of a breach or a threatened breach of this Agreement, I acknowledge
that the Company will face irreparable injury which may be difficult to
calculate in dollar terms and that the Company shall be entitled, in addition to
all remedies otherwise available in law or in equity, to temporary restraining
orders and preliminary and final injunctions enjoining such breach or threatened
breach in any court of competent jurisdiction without the necessity of posting a
surety bond, as well as to obtain an equitable accounting of all profits or
benefits arising out of any violation of this Agreement.

(d)
I agree that if a court determines that any of the provisions in this Agreement
is unenforceable or unreasonable in duration, territory, or scope, then that
court shall modify those provisions so they are reasonable and enforceable, and
enforce those provisions as modified.

(e)
If any phrase or provision of this Agreement is declared invalid or
unenforceable by a court of competent jurisdiction, that phrase, clause or
provision shall be deemed severed from this Agreement, and will not affect the
enforceability of any other provisions of this Agreement, which shall otherwise
remain in full force and effect.

(f)
Notwithstanding the foregoing provisions of this Agreement, the non-competition
provisions of Paragraph 2 above shall not restrict Employee from performing
legal services as a licensed attorney for a Competing Business to the extent
that the attorney licensure requirements in the applicable jurisdiction do not
permit Employee to agree to the otherwise applicable restrictions of Paragraph
2.

(g)
Waiver of any of the provisions of this Agreement by the Company in any
particular instance shall not be deemed to be a waiver of any provision in any
other instance and/or of the Company's other rights at law or under this
Agreement.

(h)
I agree that the Company may assign this Agreement to its successors and assigns
and that any such successor or assign may stand in the Company's shoes for
purposes of enforcing this Agreement.

(i)
I agree to reimburse the Company for all attorneys' fees, costs, and expenses
that it reasonably incurs in connection with enforcing its rights and remedies
under this Agreement, but only to the extent the Company is ultimately the
prevailing party in the applicable legal proceedings.

(j)
If I violate this Agreement, then the restrictions set out in Paragraphs 2 - 6
shall be extended by the same period of time as the period of time during which
the violation(s) occurred.

(k)
I fully understand my obligations in this Agreement, have had full and complete
opportunity to discuss and resolve any ambiguities or uncertainties regarding
these covenants before signing this Agreement, and have voluntarily agreed to
comply with these covenants for their stated terms.

10.    Relationship of Parties. I acknowledge that my relationship with the
Company is "terminable at will" by either party and that the Company or I can
terminate the relationship with or without cause and without following any
specific procedures. Nothing contained in this Agreement is intended to or shall
be relied upon to alter the "terminable at will" relationship between the
parties. I agree that my obligations in this Agreement shall survive the
termination of my employment from the Company for any reason and shall be
binding upon my successors, heirs, executors and representatives.
11.    Modifications and Other Agreements. I agree that the terms of this
Agreement may not be modified except by a written agreement signed by both me
and the Company. This Agreement shall not supersede any other restrictive
covenants to which I may be subject under an employment contract, benefit
program or otherwise, such that the Company may enforce the terms of any and all
restrictive covenants to which I am subject. The obligations herein are in
addition to and do not limit any obligations arising under applicable statutes
and common law.
12.    Notification. I agree that in the event I am offered employment at any
time in the future with any entity that may be considered a Competing Business
Line, I shall immediately notify such Competing business of the existence and
terms of this Agreement. I also understand and agree that the Company may notify
anyone attempting to or later employing me of the existence and provisions of
this Agreement.
*** *** *** *** ***
By clicking the acceptance box for this grant agreement, I acknowledge receipt
of the Restricted Stock Unit Agreement to which this Agreement is attached as
Exhibit A, and I agree to the terms and conditions expressed in this Agreement.


EXHIBIT B
ADDENDUM TO THE
WALGREENS BOOTS ALLIANCE, INC. 2013 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
In addition to the terms of the Plan and the Agreement, the Award is subject to
the following additional terms and conditions to the extent you reside and/or
are employed in one of the countries addressed herein. Pursuant to Section 23 of
the Agreement, if you transfer your residence and/or employment to another
country reflected in this Addendum, the additional terms and conditions for such
country (if any) will apply to you to the extent the Company determines, in its
sole discretion, that the application of such terms and conditions is necessary
or advisable in order to comply with local laws, rules and/or regulations or to
facilitate the operation and administration of the Restricted Stock Units and
the Plan (or the Company may establish alternative terms as may be necessary or
advisable to accommodate your transfer). All defined terms contained in this
Addendum shall have the same meaning as set forth in the Plan and the Agreement.
CHILE


Private Placement. The following provision shall replace Section 14 of the
Agreement:


The grant of the Restricted Stock Units hereunder is not intended to be a public
offering of securities in Chile but instead is intended to be a private
placement.
a)
The starting date of the offer will be the Grant Date, and this offer conforms
to general ruling no. 336 of the Chilean superintendence of securities and
insurance;

b)
The offer deals with securities not registered in the registry of securities or
in the registry of foreign securities of the Chilean superintendence of
securities and insurance, and therefore such securities are not subject to its
oversight;

c)
The issuer is not obligated to provide public information in Chile regarding the
foreign securities, since such securities are not registered with the Chilean
superintendence of securities and insurance; and

d)
The foreign securities shall not be subject to public offering as long as they
are not registered with the corresponding registry of securities in Chile.

a)
La fecha de inicio de la oferta será el de la fecha de otorgamiento y esta
oferta se acoge a la norma de carácter general n° 336 de la superintendencia de
valores y seguros chilena;

b)
La oferta versa sobre valores no inscritos en el registro de valores o en el
registro de valores extranjeros que lleva la superintendencia de valores y
seguros chilena, por lo que tales valores no están sujetos a la fiscalización de
ésta;

c)
Por tratar de valores no inscritos no existe la obligación por parte del emisor
de entregar en chile información pública respecto de esos valores; y

d)
Esos valores no podrán ser objeto de oferta pública mientras no sean inscritos
en el registro de valores correspondiente.

FRANCE


1.    Nature of Grant. The Restricted Stock Units are not granted under the
French specific regime provided by Articles L. 225-197-1 and seq. of the French
commercial code.


2.    Use of English Language. You acknowledge that it is your express wish that
the Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English. Vous reconnaissez avoir expressément exigé la
rédaction en anglais de la présente Convention, ainsi que de tous documents
exécutés, avis donnés et procédures judiciaires intentées, directement ou
indirectement, relatifs à, ou suite à, la présente Convention.


HONG KONG


1.Form of Payment. Notwithstanding any provision in the Agreement or Plan to the
contrary, the Restricted Stock Units shall be settled only in Shares (and not in
cash).


2.IMPORTANT NOTICE. WARNING: The contents of the Agreement, this Addendum, the
Plan, the Plan prospectus, the Plan administrative rules and all other materials
pertaining to the Restricted Stock Units and/or the Plan have not been reviewed
by any regulatory authority in Hong Kong. You are hereby advised to exercise
caution in relation to the offer thereunder. If you have any doubts about any of
the contents of the aforesaid materials, you should obtain independent
professional advice.


3.Wages. The Restricted Stock Units and shares of Stock subject to the
Restricted Stock Units do not form part of your wages for the purposes of
calculating any statutory or contractual payments under Hong Kong law.


ITALY


Plan Acknowledgment. In accepting the Restricted Stock Units, you acknowledge
that a copy of the Plan was made available to you, and you have reviewed the
Plan and the Agreement, including this Addendum, in their entirety and fully
understand and accept all provisions of the Plan, the Agreement and the
Addendum.


You further acknowledge that you have read and specifically approve the
following provisions in the Agreement: Section 3: Restricted Period (terms of
lapse of restrictions on Restricted Stock Units); Section 4: Disability or Death
(terms of payment of Restricted Stock Units upon a Termination of Service by
reason of Disability or death); Section 5: Retirement (terms of payment of
Restricted Stock Units upon a Termination of Service by reason of retirement);
Section 6: Termination of Service Following a Change in Control (terms of
payment of Restricted Stock Units in the event of a Termination of Service
following a Change in Control); Section 7: Other Termination of Service
(forfeiture of Restricted Stock Units in other cases of Termination of Service);
Section 10(a): Responsibility for Taxes; Tax Withholding (liability for all
Tax-Related Items related to the Restricted Stock Units and legally applicable
to the participant; Section 11: Nontransferability (Restricted Stock Units shall
not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated); Section 18: Change in Stock (right of the Company to equitably
adjust the number of Restricted Stock Units subject to this Agreement in the
event of any change in Stock); Section 19(j): Nature of the Award (waive any
claim or entitlement to compensation or damages arising from forfeiture of the
Restricted Stock Units resulting from a Termination of Service); Section 19(l):
Nature of the Award (the Company is not liable for any foreign exchange rate
fluctuation impacting the value of the Restricted Stock Units); Section 20:
Committee Authority; Recoupment (right of the Committee to administer, construe,
and make all determinations necessary or appropriate for the administration of
the Restricted Stock Units and this Agreement, including the enforcement of any
recoupment policy); Section 21: Non-Competition, Non-Solicitation and
Confidentiality (the receipt of the Award is conditioned upon agreement to the
Non-Competition, Non-Solicitation and Confidentiality Agreement attached hereto
as Exhibit A); Section 23: Addendum to Agreement (the Restricted Stock Units are
subject to the terms of the Addendum); Section 24: Additional Requirements
(Company right to impose additional requirements on the Restricted Stock Units
in case such requirements are necessary or advisable in order to comply with
local laws, rules and/or regulations or to facilitate operation and
administration of the Restricted Stock Units and the Plan); Section 26:
Electronic Delivery (Company may deliver documents related to the Award or Plan
electronically); Section 27: Governing Law and Jurisdiction (Agreement is
governed by Illinois law without regard to any choice of law rules thereof;
agreement to exclusive jurisdiction of Illinois courts); Section 28: English
Language (documents will be drawn up in English; if a translation is provided,
the English version controls).


MEXICO


1.Commercial Relationship. You expressly recognize that your participation in
the Plan and the Company's grant of the Restricted Stock Units does not
constitute an employment relationship between you and the Company. You have been
granted the Restricted Stock Units as a consequence of the commercial
relationship between the Company and the Affiliate in Mexico that employs you
("WBA Mexico"), and WBA Mexico your sole employer. Based on the foregoing, you
expressly recognize that (a) the Plan and the benefits you may derive from your
participation in the Plan do not establish any rights between you and WBA
Mexico, (b) the Plan and the benefits you may derive from your participation in
the Plan are not part of the employment conditions and/or benefits provided by
WBA Mexico, and (c) any modifications or amendments of the Plan by the Company,
or a termination of the Plan by the Company, shall not constitute a change or
impairment of the terms and conditions of your employment with WBA Mexico.


2.Extraordinary Item of Compensation. You expressly recognize and acknowledge
that your participation in the Plan is a result of the discretionary and
unilateral decision of the Company, as well as your free and voluntary decision
to participate in the Plan in accordance with the terms and conditions of the
Plan, the Agreement and this Addendum. As such, you acknowledge and agree that
the Company, in its sole discretion, may amend and/or discontinue your
participation in the Plan at any time and without any liability. The Award, the
shares of Stock subject to the Award and the value of same is an extraordinary
item of compensation outside the scope of your employment contract, if any, and
is not part of your regular or expected compensation for purposes of calculating
any severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits, or any similar payments,
which are the exclusive obligations of WBA Mexico.


MONACO


Use of English Language. You acknowledge that it is your express wish that the
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English. Vous reconnaissez avoir expressément exigé la rédaction
en anglais de la présente Convention, ainsi que de tous documents exécutés, avis
donnés et procédures judiciaires intentées, directement ou indirectement,
relatifs à, ou suite à, la présente Convention.


NETHERLANDS


Exclusion of Claim. You acknowledge and agree that you will have no entitlement
to compensation or damages insofar as such entitlement arises or may arise from
your ceasing to have rights under or to be entitled to the Restricted Stock
Units, whether or not as a result of your Termination of Service (whether such
termination is in breach of contract or otherwise), or from the loss or
diminution in value of the Restricted Stock Units. Upon the grant of Restricted
Stock Units, you shall be deemed irrevocably to have waived any such
entitlement.


ROMANIA


Voluntary Termination of Service. For the sake of clarity, a voluntary
Termination of Service shall include the situation where your employment
contract is terminated by operation of law on the date you reach the standard
retirement age and have completed the minimum contribution record for receipt of
state retirement pension or the relevant authorities award you an
early-retirement pension of any type.


RUSSIA


1.No Offering of Securities in Russia. The grant of the Restricted Stock Units
is not intended to be an offering of securities within the territory of the
Russian Federation, and you acknowledge and agree that you will be unable to
make any subsequent sale of the shares of Stock acquired pursuant to the
Restricted Stock Units in the Russian Federation.


2.Repatriation Requirements. You agree to promptly repatriate the proceeds
resulting from the sale of shares of Stock acquired under the Plan to a foreign
currency account at an authorized bank in Russia if legally required at the time
shares of Stock are sold and to comply with all applicable local foreign
exchange rules and regulations. Neither the Company nor any of its Affiliates
shall be liable for any fines or penalties resulting from your failure to comply
with applicable laws.


SPAIN


1.Acknowledgement of Discretionary Nature of the Plan; No Vested Rights. This
provision supplements the terms of the Agreement:


In accepting the Award, you acknowledge that you consent to participation in the
Plan and have received a copy of the Plan.


You understand that the Company has unilaterally, gratuitously and in its sole
discretion granted Restricted Stock Units under the Plan to individuals who may
be employees of the Company or its Affiliates throughout the world. The decision
is a limited decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind the Company or
any of its Affiliates on an ongoing basis. Consequently, you understand that the
Restricted Stock Units are granted on the assumption and condition that the
Restricted Stock Units and the shares of Stock acquired upon settlement of the
Restricted Stock Units shall not become a part of any employment contract
(either with the Company or any of its Affiliates) and shall not be considered a
mandatory benefit, salary for any purposes (including severance compensation) or
any other right whatsoever. In addition, you understand that this grant would
not be made to you but for the assumptions and conditions referenced above;
thus, you acknowledge and freely accept that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, the Award shall be null and void.


Further, you understand and agree that the vesting of the Restricted Stock Units
is expressly conditioned on your continued and active rendering of service, such
that upon a Termination of Service, the Restricted Stock Units may cease vesting
immediately, in whole or in part, effective on the date of your Termination of
Service (unless otherwise specifically provided in Section 4, 5 or 6 of the
Agreement). This will be the case, for example, even if (a) you are considered
to be unfairly dismissed without good cause; (b) you are dismissed for
disciplinary or objective reasons or due to a collective dismissal; (c) you
terminate service due to a change of work location, duties or any other
employment or contractual condition, (d) you terminate service due to a
unilateral breach of contract by the Company or an Affiliate. Consequently, upon
a Termination of Service for any of the above reasons, you may automatically
lose any rights to Restricted Stock Units that were not vested as of the date of
your Termination of Service, as described in the Plan and Agreement.


You acknowledge that you have read and specifically accept the conditions
referred to in the Agreement regarding the impact of a Termination of Service on
your Award.


2.Termination for Cause. "Cause" shall be defined as indicated in Section 7 of
the Agreement, irrespective of whether the termination is or is not considered a
fair termination (i.e., "despido procedente") under Spanish legislation.


3.No Public Offering. No "offer of securities to the public," within the meaning
of Spanish law, has taken place or will take place in the Spanish territory in
connection with the Restricted Stock Units. The Plan, the Agreement (including
this Addendum) and any other documents evidencing the grant of the Restricted
Stock Units have not, nor will they be registered with the Comisión Nacional del
Mercado de Valores (the Spanish securities regulator) and none of those
documents constitute a public offering prospectus.


SWITZERLAND


Securities Law Notification. The Restricted Stock Units are not considered a
public offering in Switzerland; therefore, the offer of Restricted Stock Units
is not subject to registration in Switzerland. Neither this document nor any
other materials relating to the Restricted Stock Units constitute a prospectus
as such term is understood pursuant to article 652a of the Swiss Code of
Obligations, and neither this document nor any other materials relating to the
Restricted Stock Units may be publicly distributed nor otherwise made publicly
available in Switzerland. Neither this document nor any other offering or
marketing materials relating to the Restricted Stock Units have been or will be
filed with, or approved or supervised by, any Swiss regulatory authority (in
particular, the Swiss Financial Market Supervisory Authority (FINMA)).


TURKEY


Securities Law Notification. The sale of shares of Stock acquired under the Plan
is not permitted within Turkey. The sale of shares of Stock acquired under the
Plan must occur outside of Turkey. The shares of Stock are currently traded on
the Nasdaq Stock Market under the ticker symbol "WBA" and shares of Stock may be
sold on this exchange.


UNITED KINGDOM


1.    Indemnification for Tax-Related Items. Without limitation to Section 10 of
the Agreement, you hereby agree that you are liable for all Tax-Related Items
and hereby covenant to pay all such Tax-Related Items, as and when requested by
the Company, your Employer or by Her Majesty's Revenue & Customs ("HMRC") (or
any other tax authority or any other relevant authority). You also hereby agree
to indemnify and keep indemnified the Company and your Employer against any
Tax-Related Items that they are required to pay or withhold or have paid or will
pay on your behalf to HMRC (or any other tax authority or any other relevant
authority).


2.    Exclusion of Claim. You acknowledge and agree that you will have no
entitlement to compensation or damages insofar as such entitlement arises or may
arise from your ceasing to have rights under or to be entitled to the Restricted
Stock Units, whether or not as a result of your Termination of Service (whether
such termination is in breach of contract or otherwise), or from the loss or
diminution in value of the Restricted Stock Units. Upon the grant of the
Restricted Stock Units, you shall be deemed irrevocably to have waived any such
entitlement.


*** *** *** *** ***
By clicking the acceptance box for this grant agreement, I acknowledge receipt
of the Restricted Stock Unit Award Agreement to which this Addendum is attached
as Exhibit B, and I agree to the terms and conditions expressed in this
Addendum.


6673757-v4\GESDMS



